


109 HR 5988 IH: To amend the Higher Education Act of 1965 to authorize

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5988
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Davis of Illinois
			 (for himself, Mr. Owens,
			 Mr. Scott of Virginia, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  grant programs to enhance the access of low-income Black students to higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Predominantly Black Institution Act of 2006.
		2.Predominantly Black
			 InstitutionsPart A of title
			 III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.) is amended by
			 inserting after section 317 (20 U.S.C. 1059d) the following new section:
			
				318.Predominantly
				Black Institutions
					(a)Findings and
				Purpose
						(1)FindingsThe
				Congress finds that—
							(A)although Black Americans have made
				significant progress in closing the gap between Black and White
				enrollment in higher education—
								(i)Black Americans
				continue to trail Whites in the percentage of the college-age cohort who enroll
				and graduate from college;
								(ii)the college
				participation rate of Whites was 46 percent from 2000–2002, while that for
				Blacks was only 39 percent; and
								(iii)the gap between
				White and Black baccalaureate degree attainment rates also remains high,
				continuing to exceed 10 percent;
								(B)a growing number
				of Black American students are participating in higher education and are
				enrolled at a growing number of urban and rural Predominantly Black
				Institutions that have included in their mission the provision of academic
				training and education for both traditional and non-traditional minority
				students;
							(C)the overwhelming majority of students
				attending Predominantly Black Institutions come from low- and middle-income
				families and qualify for participation in the Federal student assistance
				programs or other need-based Federal programs; and recent data from the
				National Postsecondary Student Aid Study indicate that 47 percent of Pell grant
				recipients were Black compared to only 21 percent of Whites;
							(D)many of these
				students are also first generation college students who lack the
				appropriate academic preparation for success in college and whose parents lack
				the ordinary knowledge and information regarding financing a college
				education;
							(E)there is a particular national need to aid
				institutions of higher education that have become Predominantly Black
				Institutions by virtue of the fact that they have expanded opportunities for
				Black American and other minority students;
							(F)Predominantly
				Black Institutions fulfill a unique mission and represent a vital component of
				the American higher education landscape, far beyond that which was initially
				envisioned;
							(G)Predominantly Black
				Institutions serve the cultural and social advancement of low-income, Black
				American and other minority students and are a significant access point for
				these students to higher education and the opportunities offered by American
				society;
							(H)the concentration
				of these students in a limited number of two-year and four-year Predominantly
				Black Institutions and their desire to secure a degree to prepare them for a
				successful career places special burdens on those institutions who attract,
				retain, and graduate these students; and
							(I)financial
				assistance to establish or strengthen the physical plants, financial
				management, academic resources, and endowments of the Predominantly Black
				Institutions are appropriate methods to enhance these institutions and
				facilitate a decrease in reliance on governmental financial support and to
				encourage reliance on endowments and private sources.
							(2)PurposeIt is the purpose of this section to assist
				Predominantly Black Institutions in expanding educational opportunity through a
				program of Federal assistance.
						(b)DefinitionsFor
				purposes of this section:
						(1)Predominantly
				Black InstitutionThe term Predominantly Black
				Institution means an institution of higher education—
							(A)that is an
				eligible institution (as defined in
				paragraph (5)(A) of this subsection)
				with a minimum of 1,000 undergraduate students;
							(B)at which at least 50 percent of the
				undergraduate students enrolled at the institution are low-income individuals
				or first-generation college students (as that term is defined in section
				402A(g)); and
							(C)at which at least 50 percent of the
				undergraduate students are enrolled in an educational program leading to a
				bachelor’s or associate’s degree that the institution is licensed to award by
				the State in which it is located.
							(2)Low-income
				individualThe term
				low-income individual has the meaning given such term in section
				402A(g).
						(3)Means-tested
				Federal benefit programThe
				term means-tested Federal benefit program means a program of the
				Federal Government, other than a program under title IV, in which eligibility
				for the programs’ benefits, or the amount of such benefits, or both, are
				determined on the basis of income or resources of the individual or family
				seeking the benefit.
						(4)StateThe term State means each of
				the 50 States and the District of Columbia.
						(5)Other
				definitionsFor purposes of this section, the terms defined by
				section 312 have the meanings provided by that section, except as
				follows:
							(A)Eligible
				institution
								(i)The term
				eligible institution means an institution of higher education
				that—
									(I)has an enrollment
				of needy undergraduate students as required and defined by
				subparagraph (B);
									(II)except as provided in section 392(b), the
				average educational and general expenditure of which are low, per full-time
				equivalent undergraduate student in comparison with the average educational and
				general expenditure per full-time equivalent undergraduate student of
				institutions that offer similar instruction;
									(III)has an
				enrollment of undergraduate students that is at least 40 percent Black American
				students;
									(IV)is legally
				authorized to provide, and provides within the State, an educational program
				for which the institution awards a bachelors degree, or in the case of a junior
				or community college, an associate’s degree; and
									(V)is accredited by a
				nationally recognized accrediting agency or association determined by the
				Secretary to be a reliable authority as to the quality of training offered, or
				is, according to such an agency or association, making reasonable progress
				toward accreditation.
									(ii)For purposes of
				the determination of whether an institution is an eligible institution under
				this subparagraph, the factor described under
				clause (i)(I) shall be given
				twice the weight of the factor described under
				clause (i)(III).
								(B)Enrollment of
				needy studentsThe term
				enrollment of needy students means the enrollment at an eligible
				institution with respect to which at least 50 percent of the undergraduate
				students enrolled in an academic program leading to a degree—
								(i)in the second fiscal year preceding the
				fiscal year for which the determination is made, were Pell Grant recipients in
				such year;
								(ii)come from families that receive benefits
				under a means-tested Federal benefits program (as defined in
				subsection (b)(3));
								(iii)attended a public or nonprofit private
				secondary school which is in the school district of a local educational agency
				which was eligible for assistance pursuant to title I of the Elementary and
				Secondary Education Act of 1965 in any year during which the student attended
				that secondary school, and which for the purpose of this paragraph and for that
				year was determined by the Secretary (pursuant to regulations and after
				consultation with the State educational agency of the State in which the school
				is located) to be a school in which the enrollment of children counted under
				section 1113(a)(5) of the Elementary and Secondary Education Act of 1965
				exceeds 30 percent of the total enrollment of that school; or
								(iv)are
				first-generation college students as that term is defined in
				section 402A(g), and a majority of such first-generation college students are
				low-income individuals.
								(c)Authorized
				Activities
						(1)Types of
				activities authorizedGrants
				awarded pursuant to
				subsection (d) shall be used by
				Predominantly Black Institutions—
							(A)to assist the
				institution to plan, develop, undertake, and implement programs to enhance the
				institution’s capacity to serve more low- and middle-income Black American
				students;
							(B)to expand higher
				education opportunities for title IV eligible students by encouraging college
				preparation and student persistence in secondary and postsecondary education;
				and
							(C)to strengthen the
				institution’s financial ability to serve the academic needs of the students
				described in
				subparagraphs (A) and
				(B).
							(2)Authorized
				activitiesGrants made to an institution under
				subsection (d) shall be used for one or
				more of the following activities:
							(A)The activities
				described in section 311(a)(1) through (11).
							(B)Academic instruction in disciplines in
				which Black Americans are underrepresented.
							(C)Establishing or enhancing a program of
				teacher education designed to qualify students to teach in a public elementary
				or secondary school in the State that shall include, as part of such program,
				preparation for teacher certification.
							(D)Establishing community outreach programs
				which will encourage elementary and secondary students to develop the academic
				skills and the interest to pursue postsecondary education.
							(E)Other activities
				proposed in the application submitted pursuant to subsection (e) that—
								(i)contribute to
				carrying out the purposes of this section; and
								(ii)are approved by
				the Secretary as part of the review and acceptance of such application.
								(3)Endowment
				Fund
							(A)In
				generalA Predominantly Black Institution may use not more than
				20 percent of the grant funds provided under this section to establish or
				increase an endowment fund at the institution.
							(B)Matching
				requirementIn order to be
				eligible to use grant funds in accordance with
				subparagraph (A), the Predominantly
				Black Institution shall provide matching funds from non-Federal sources, in an
				amount equal to or greater than the Federal funds used in accordance with
				subparagraph (A), for the
				establishment or increase of the endowment fund.
							(C)ComparabilityThe
				provisions of part C regarding the establishment or increase of an endowment
				fund, that the Secretary determines are not inconsistent with this subsection,
				shall apply to funds used under
				subparagraph (A).
							(4)LimitationNot more than 50 percent of the allotment
				of any Predominantly Black Institution may be available for the purpose of
				constructing or maintaining a classroom, library, laboratory, or other
				instructional facility.
						(d)Allotments to
				Predominantly Black Institutions
						(1)Allotment: Pell
				Grant basisFrom the amounts appropriated to carry out this
				section for any fiscal year, the Secretary shall allot to each Predominantly
				Black Institution a sum which bears the same ratio to one-half that amount as
				the number of Pell Grant recipients in attendance at such institution at the
				end of the academic year preceding the beginning of that fiscal year bears to
				the total number of Pell Grant recipients at all institutions eligible under
				this section.
						(2)Allotment:
				graduates basisFrom the
				amounts appropriated to carry out this section for any fiscal year, the
				Secretary shall allot to each Predominantly Black Institution a sum which bears
				the same ratio to one-fourth that amount as the number of graduates for such
				school year at such institution bears to the total number of graduates for such
				school year at all intuitions eligible under this section.
						(3)Allotment:
				graduates seeking a higher degree basisFrom the amounts appropriated to carry out
				this section for any fiscal year, the Secretary shall allot to each
				Predominantly Black Institution a sum which bears the same ratio to one-fourth
				of that amount as the percentage of graduates per institution who are admitted
				to and in attendance at, within 2 years of graduation with an associates degree
				or a baccalaureate degree, either a baccalaureate degree-granting institution
				or a graduate or professional school in a degree program in disciplines in
				which Black American students are underrepresented, bears to the percentage of
				such graduates per institution for all eligible institutions.
						(4)Minimum
				allotment(A)Notwithstanding
				paragraphs (1),
				(2), and
				(3), the amount allotted to each
				Predominantly Black Institution under this section shall not be less than
				$250,000.
							(B)If the amount appropriated pursuant to
				section 399 for any fiscal year is not sufficient to pay the minimum allotment,
				the amount of such minimum allotment shall be ratably reduced. If additional
				sums become available for such fiscal year, such reduced allocation shall be
				increased on the same basis as it was reduced until the amount allotted equals
				the minimum allotment required by
				subparagraph (A).
							(5)ReallotmentThe amount of a Predominantly Black
				Institution’s allotment under
				paragraph (1),
				(2),
				(3), or
				(4) for any fiscal year, which the
				Secretary determines will not be required for such institution for the period
				such allotment is available, shall be available for reallotment to other
				Predominantly Black Institutions in proportion to the original allotment to
				such other institutions under this section for such fiscal year. The Secretary
				shall reallot such amounts from time to time, on such date and during such
				period as the Secretary deems appropriate.
						(e)ApplicationsNo Predominantly Black Institution shall be
				entitled to its allotment of Federal funds for any grant under
				subsection (d) for any period unless the
				institution submits an application to the Secretary at such time, in such
				manner, and containing or accompanied by such information as the Secretary may
				reasonably require.
					(f)Application
				review processSection 393 shall not apply to applications under
				this section.
					(g)ProhibitionNo
				Predominantly Black Institution that applies for and receives a grant under
				this section may apply for or receive funds under any other program under this
				part or part B of this title.
					(h)Duration and
				carryoverAny funds paid to a
				Predominantly Black Institution under this section and not expended or used for
				the purposes for which the funds were paid within 10 years following the date
				of the grant awarded to such institution under this section shall be repaid to
				the Treasury of the United
				States.
					.
		
